Citation Nr: 0726692	
Decision Date: 08/24/07    Archive Date: 08/29/07

DOCKET NO.  00-02 159A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for a lumbar spine disability.  

2.  Entitlement to an initial compensable rating for a 
chronic eye disability.  

3.  Entitlement to an initial rating in excess of 10 percent 
for right epididymal cyst.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel


INTRODUCTION

The veteran had active service from February 1989 to February 
1993.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 1999 by the 
Department of Veterans Affairs (VA) New York, New York, 
Regional Office (RO).


FINDINGS OF FACT

1.  The veteran's lumbar spine disability is not manifested 
by moderate limitation of motion to include flexion to at 
most 60 degrees or a combined range of motion of at most 120 
degrees, spasm, guarding, objective neurologic deficits, 
ankylosis, moderate degenerative disc disease with recurring 
attacks, or incapacitating episodes with at least 2 weeks 
duration.  

2.  The veteran has active, painful pathology of the eye, 
with no evidence of rest-requirements, diminished visual 
acuity, field loss, or episodic incapacity.  

3.  The veteran's right epididymal cyst does not cause 
voiding dysfunction or urinary tract infections requiring 
drainage, hospitalization or continuous intensive management, 
and it does not affect an area greater of at least 77 square 
centimeters.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a 
lumbar spine disability have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.40, 4.45, 
4.71a; Diagnostic Codes 5235-5243, 5292, 5293, 5295 (2002, 
2007); DeLuca v. Brown, 8 Vet. App. 202 (1995).

2.  The criteria for a 10 percent rating, but no higher, for 
a chronic eye disability have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1, 4.84a, Diagnostic Codes 6001, 
6009 (2007).

3.  The criteria for a rating in excess of 10 percent for 
right epididymal cyst have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1, 4.118, Diagnostic Code 7819 
(2007).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In April 2001, the agency of original jurisdiction (AOJ) sent 
a letter to the veteran providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The veteran 
was subsequently provided with the effective date regulation 
in March 2006.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Although the Dingess notice was not timely, 
because increased ratings have ultimately been denied, any 
question as to the effective date is moot, and there can be 
no failure-to-timely-notify prejudice to the veteran.  The VA 
has also done everything reasonably possible to assist the 
veteran with respect to his claim for benefits, such as 
obtaining medical records, providing VA examinations, and 
providing a personal hearing.  The Board finds that the duty 
to notify and assist has been met, and there is no prejudice 
from adjudicating the claims at this time.  

Lumbar spine disability
Service connection is in effect for disc bulge at L2-L3 and 
L4-L5 with limitation of motion, with an initial rating of 10 
percent under Diagnostic Code (DC) 5237.  

A November 1998 chiropractor's statement reports that the 
veteran had a "marked decrease in the range of motion" of 
the lower back, particularly in extension, bilateral lateral 
flexion, and right rotation.  See November 1998 Nussbaum 
statement.  The statement also reports the chiropractor's 
findings of positive results in the Braggarts test, the Kemps 
Test, and the Lasegue test.  A VA general medicine 
examination was conducted in December 1998.  The record 
reports that the veteran had a normal gait.  The back was 
noted to be slightly tender.  The record reports that x-ray 
images of the lumbar spine were normal.  

A VA spine exam was conducted in March 1999.  The record 
reports the veteran's history of occasional flare-ups, pain, 
and stiffness.  The veteran did not use a cane or a brace.  
The examiner noted that the veteran walked erect with no 
list, tilt, or limp, the veteran could rise on his toes and 
heels easily, and he could completely squat.  There was no 
pain to percussion of the spine and no paravertebral muscle 
spasm.  Range of motion was to 25 degrees bilateral lateral 
flexion, 90 degrees forward flexion, 30 degrees extension, 
and 45 degrees bilateral rotation.  The veteran could 
straight leg raise to 90 degrees, and knee jerks were active 
and equal.  Magnetic resonance imaging (MRI) results showed a 
mild disc bulge at L2-L3 and L4-L5, degeneration of the L3-L4 
and L4-L5 disc, Schmorl's nodules involving the lower 
thoracic spine, and mild facet joint hypertrophic changes at 
L5-S1.  The veteran was diagnosed with mild disc bulge and 
mild facet joint hypertrophic changes. 

February 2000 MRI images showed no fracture or dislocation 
and no evidence of significant degenerative disease.  The 
vertebral bodies were normal in height.  The veteran was 
assessed with limbus vertebra at L4-L5.  See February 2000 VA 
MRI record.  June 2000 x-ray images also indicated limbus 
vertebra at L4-L5.  See June 2000 VA x-ray record.  April 
2000 VA treatment records report the veteran's history of 
intermittent or chronic mid/low back pain.  The veteran 
denied any lower extremity weakness, numbness, radiation, or 
tingling sensation.  The veteran did have tenderness over the 
paraspinal muscles.  He was able to flex to 90 degrees and 
extend to 10 degrees.  Sensation and reflexes were intact and 
bilateral.  

Another VA examination was conducted in April 2002.  The 
examination record reports the veteran's history of pain, 
restriction in bending down, and flare-ups after driving or 
sitting too long.  The veteran did not have a cane, but he 
reported that he had a brace at home.  The examiner noted 
that the veteran walked erect, with no lifts, tilt, or limp.  
He could rise on his toes and heels easily and squat 
completely and easily.  There was no spasm or tenderness of 
the spine, but the veteran reported pain.  Range of motion 
was 30 degrees bilateral lateral flexion, 90 degrees forward 
flexion, 28 degrees extension, and 45 degrees bilateral 
rotation, with pain on the "extremes of motion."  Knee and 
ankle jerks were active and equal.  The veteran was diagnosed 
with "lumbar vertebra in L4 and L5."  X-ray images showed a 
spina bifida occulta of S1, straightening of the normal 
lordotic curvature, and a chip fracture from the anterior 
aspect of L4 and possibly L5, all unchanged from the June 
2000 x-ray images.

A July 2003 physician's statement reports the veteran's 
history of low back pain, which radiated intermittently to 
the right leg, and numbness in the right leg.  See July 2003 
Jagga statement.  The physician reports that the veteran had 
marked difficulty standing and traveling in the subway, and 
pain was increased by mopping or lifting.  He stated that the 
veteran's ankle jerks were diminished in the right ankle and 
there was a sensory impairment at the L5-S1 nerve segment.  
The statement reports a diagnosis of multilevel disc disease 
with degenerative changes, based on the March 1999 MRI 
report.  The examiner stated that the veteran's condition was 
chronic and subject to frequent exacerbations.  

Another VA spine exam was conducted in June 2004.  The exam 
record reports the veteran's history of sharp or burning low 
back pain, with flare-ups of variable severity, duration, and 
frequency.  The veteran walked unaided, though he used a 
lumbo-sacral corset.  He reported no distance or endurance 
limits, but reported that he was unsteady at times.  The 
veteran was able to forward flex to 90 degrees with pain at 
90 degrees, extend to 30 degrees with pain beginning at 20 
degrees, bilateral lateral flex to 30 degrees with pain at 
the end, and bilateral rotate to 30 degrees with pain at the 
end.  The veteran's range of motion did not change after 
repetition.  There were no abnormalities and the neurological 
exam was negative for deficits.  The veteran was diagnosed 
with degenerative disc disease (DDD) and degenerative joint 
disease of the lumbosacral spine.

VA exams were also conducted in February 2006.  The VA spine 
exam record reports the veteran's history of low back pain 
with no radiation but with numbness of the right leg at 
times.  The veteran walked unaided, but with a lumbo-sacral 
corset.  The veteran was able to flex to 90 degrees with pain 
beginning at 80 degrees, extend to 30 degrees with pain at 30 
degrees, and bilateral lateral flexion and bilateral rotation 
were to 30 degrees with pain at the ends.  There was no 
additional limitation or functional impairment; the only 
functional impairment was pain.  The veteran had mild 
tenderness at bilateral lumbosacral paraspinals, but no spasm 
or weakness.  The neurological examination was normal with 
sensory, motor, and reflexes within normal limits and a 
negative Lasegue's sign.  The veteran reported that he had 
"about 6 episodes requiring [him] to stay in bed for 2-3 
days at a time," and he reported that he saw a private 
physician for treatment on one of those episodes.  

A VA brain and spinal cord exam was also conducted in 
February 2006.  The exam record reports that the veteran was 
tender to palpation at L2-3, L3-4 and L4-5 facets.  The 
veteran was noted to flex to 90 degrees, extend to 20 
degrees, and lateral flex to 15 degrees before pain set in.  
The veteran was diagnosed with lumbosacral facet syndrome, 
rule out coincidental discogenic pain and herniated nucleus 
pulposus.  

During the pendency of this appeal, the rating criteria for 
intervertebral disc syndrome (IDS) were amended effective 
September 23, 2002; and the rating criteria for general 
diseases and injuries of the spine were amended effective 
September 26, 2003.  Because this claim predates the 
amendments, both the "old" and "new" rating formulas must 
be considered in determining whether an increased rating is 
warranted.  The new rating formula may only be applied after 
the effective dates, however.  See Rhodan v. West, 12 Vet. 
App. 55 (1998), appeal dismissed, No. 99-7041 (Fed. Cir. Oct. 
28, 1999) (unpublished opinion).  

The "old" criteria provide ratings in excess of 10 percent 
for moderate limitation of the lumbar spine under Diagnostic 
Code (DC) 5292.  The appropriate rating for limitation of 
motion is determined after consideration of functional loss 
due to flare-ups, fatigability, incoordination, weakness, and 
pain on movement.  See DeLuca v. Brown, 8 Vet. App. 202, 206-
7 (1995); 38 C.F.R. §§ 4.40, 4.45.  The September 2003 
amendments included a provision of the "normal" range of 
motion for the lumbar spine.  See Plate V, 38 C.F.R. § 4.71a 
(2006) (normal range of motion is from zero to 90 degrees for 
forward flexion, zero to 30 extension, lateral flexion, and 
rotation).  Although the substantive change in regulations 
from September 2003 cannot be used to evaluate the veteran's 
level of disability prior to the change, the range of motion 
measurements from Plate V are instructive in understanding 
the given range of motion measurements and how they relate to 
the terms used in the earlier rating criteria-"moderate" or 
"severe."  

The records indicate that the veteran has full or near-full 
range of flexion, extension, lateral flexion, and rotation, 
even after limitation due to pain.  Although the veteran's 
chiropractor submitted a statement in November 1998 stating 
that the veteran had "marked" limitation of motion, the VA 
exam in March 1999 reported normal range of flexion, 
extension, and rotation, and near-full (25 degrees out of 30) 
lateral flexion, and subsequent medical records also 
generally report normal or near-normal range of motion with 
no evidence of additional functional impairment other than 
due to pain.  On the whole, even after consideration of 
limitation due to pain, the veteran's range of motion is too 
significant to approximate "moderate" limitation of motion.  
Consequently, a higher rating is not warranted under DC 5292.  

The "old" criteria also provide a higher rating for 
moderate DDD with recurring attacks under DC 5293 and 
lumbosacral strain with muscle spasm on extreme forward 
bending and loss of lateral spine motion in standing position 
under DC 5295.  The evidence of record includes no evidence 
of muscle spasm, so a rating is not available under DC 5295 
for lumbosacral strain.  Additionally, although the veteran 
has been diagnosed with DDD, the severity of his DDD symptoms 
does not approximate "moderate."  The veteran generally 
denies radiating pain, there are negative findings as to 
spasm, and the veteran has generally been found to be 
neurologically normal.  A higher rating is also not warranted 
under any alternate "old" rating criteria as there is no 
evidence of ankylosis or vertebral fracture.  Consequently, a 
higher rating is not warranted under the "old" criteria. 

The "new" criteria provide a 20 percent rating for forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees or the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees, without consideration of symptoms such as pain; 
muscle spasm or guarding severe enough to result in an 
abnormal gait; or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis. 

A higher rating is not warranted under these criteria.  The 
veteran is consistently noted to have flexion to at least 80 
degrees and combined range of motion consistently exceeds 120 
degrees.  Additionally, there is no finding of spasm or 
guarding.  A separate rating is also not warranted for 
associated objective neurological abnormalities as the 
evidence generally indicates that the veteran is 
neurologically normal.  See 38 C.F.R. § 4.71a, General Rating 
Formula for the Spine, Note 1.  

The "new" criteria also provide a 20 percent rating for DDD 
with incapacitating episodes (periods of acute signs and 
symptoms that requires doctor-prescribed bedrest and 
treatment) having a total duration of at least 2 weeks but 
less than 4 weeks during the past 12 months.  At his 2003 
Travel Board hearing, the veteran testified that he gets 
flare-ups that require him to take time off work, but he 
added that he does not have to be on bedrest during those 
flare-ups.  Although the veteran subsequently reported having 
6 flare-ups that required him to stay in bed for 2 to 3 days 
at a time, he reported that he only sought treatment for one 
of those flare-ups.  "Incapacitating episodes" are defined 
as periods of flare-ups of DDD symptoms that require 
treatment by a physician and doctor-prescribed bedrest.  The 
veteran has only reported having 1 incapacitating episode; 
consequently, a higher rating is not warranted for his DDD 
under the new criteria.  A higher rating is also not 
available under an alternative "new" rating criterion as 
there is no evidence of ankylosis.  

In sum, the Board finds that the severity of the veteran's 
low back disability is accurately reflected in the current 10 
percent rating.  Consequently, a higher rating is denied.  

Eye disability
Service connection is currently in effect for chronic 
conjunctivitis, claimed as injury to eyes due to chemical 
accident, under DC 6018.  

The records report the veteran's history of blurred vision, 
pain and discomfort, and tearing, particularly in the right 
eye, approximately 2 times a week.  See 1998 VA examination 
record; August 2001 Notice of Disagreement; May 2003 Travel 
Board hearing.  The veteran has reported that the pain feels 
like a "headache in the eye."  See May 2003 Travel Board 
hearing transcript.  

An October 1998 VA exam record reports the veteran's 
corrected vision was 20/25 in both eyes.  There was no 
diplopia or visual field deficit, and both eyes had full 
external ocular movement, normal anterior segments, and 
benign fundus.  The conjunctiva of each eye was hyperemic, 
and the veteran was assessed with simple chronic 
conjunctivitis.  

An April 2002 VA exam record reports corrected vision of 
20/20 bilaterally, with full ocular movements and hyperemic 
conjunctiva.  There were no flair or cells of the anterior 
chamber, the macula was within normal limits, and the 
periphery was benign.  The veteran was diagnosed with chronic 
conjunctivitis both eyes, secondary to chemical exposure, 
myopia, and asthenopia.

A May 2004 VA examination record reports that the veteran's 
corrected vision was 20/20, and the eyes were found normal 
other than presbyopia in both eyes.  A June 2004 VA treatment 
record report corrected visual acuity of 20/25 in the right 
eye and 20/30 in the left eye.  An addendum to the May 2004 
VA exam record reports that the veteran was rechecked, and 
his corrected vision was 20/15 in both eyes.  The addendum 
notes that the veteran complained of chronic tearing and 
irritation in the right eye since service.  The eyelids and 
conjunctiva were clear with no staining on the corneas.  The 
veteran was diagnosed with mild myopic astigmatism and 
bilateral dry eye.  The examiner stated that the unilateral 
symptoms in the right eye might be aggravated by the in-
service chemical injury. 

A July 2005 VA examination record reports that the veteran 
had 20/20 corrected vision, with normal eyes except for 
evidence of superficial punctate keratitis  (SPK) in the 
right eye and dry eye in both eyes which was "possibly 
secondary to old chemical injury."  

The Board finds that a 10 percent rating is warranted for 
chronic pathology of the eye with pain, currently diagnosed 
as SPK.  38 C.F.R. § 4.84a, Diagnostic Code 6001 (keratitis) 
or 6009 (eye injury, unhealed) provides a minimum of a 10 
percent rating for active pathology, with additional ratings 
available based on impairment of visual acuity or field loss, 
pain, rest-requirements or episodic incapacity.  The evidence 
of record indicates that the veteran has consistently 
complained of pain, tearing, and blurriness in the eyes, and 
he has been diagnosed with conjunctivitis, asthenopia, SPK, 
and dry eye.  Although only the conjunctivitis diagnosis has 
been specifically linked to service, the veteran's symptoms 
have not altered since he filed the claim and the diagnoses 
are all based on the same symptoms.  Based on the chronic 
nature of the veteran's eye disorder and his complaints of 
pain, the Board finds that the evidence sufficiently and 
reasonably supports this rating.  

A separate rating is not warranted for impairment of visual 
acuity or field loss, pain, rest-requirements or episodic 
incapacity.  The veteran has normal corrected visual acuity 
and normal field vision.  See 38 C.F.R. § 4.75 (visual acuity 
determined on basis of best distant vision obtainable after 
best correction).  Additionally, the veteran has not reported 
episodic incapacity or rest-requirements, and although the 
veteran reports pain, his history of pain has already been 
considered above.  Consequently, a 10 percent rating, but no 
higher, is warranted for the veteran's eye condition.  

Right epididymal cyst
Service connection is in effect for a right epididymal cyst.  
The veteran has reported that the cyst is very tender and 
occasionally painful, including when bumped and 
intermittently during sex.  

An October 1998 VA exam record reports the veteran's history 
of no urinary frequency, hesitancy, dysuria, decreased 
stream, recurrent urinary tract infections, renal colic or 
bladder stones, or acute nephritis, and the veteran has never 
needed surgery, catheterization, or medication.  The veteran 
reported pain during intercourse and erection.  Physical 
examination revealed a right epididymal cyst at the tail of 
the epididymis that was tender to palpation.  Sensation and 
peripheral pulses were intact.  A scrotal sonogram was 
performed, and the result showed a left varicocele with no 
masses within the testes and no masses in the epididymal 
head.  The veteran was assessed with right epididymal cyst.  

An April 2002 VA examination record reports the veteran's 
history of a mass on the right epididymal head that swelled 
in warm temperatures or when taking a bath.  The veteran also 
reported that he had occasional tenderness that made him 
somewhat uncomfortable during work, though he was able to 
perform his daily activities.  The veteran reported no 
difficulty with erections or ejaculations.  The veteran 
reported that he had not been hospitalized for the cyst, 
although he did report occasionally having dysuria.  Physical 
examination revealed that there was a grade 2 left varicocele 
with a 1.5 centimeter area of firmness in the right 
epididymal head.  No testicular masses were palpable.  A 
scrotal ultrasound was performed and it revealed a left 
varicocele and small hydrocele with no intratesticular mass.  
The right epididymal cyst was noted to be 4 millimeters.  The 
veteran was assessed with right epididymal cyst.  

DC 7819, which rates benign skin neoplasms such as cysts, 
states that benign skin neoplasms should be rated as 
disfigurement of the head, face, and neck (DC 7800); scars 
(DC 7801-7805); or for impairment of function.  The veteran's 
cyst is currently rated at 10 percent under DC 7804 as 
analogous to a painful scar.  10 percent is the maximum 
rating available under DC 7804; consequently, a higher rating 
is not available under that diagnostic code.  

A higher rating is also not available under the other rating 
criteria for the skin.  The cyst cannot be characterized as a 
"disfigurement of the head, face, or neck," and it does not 
affect an area exceeding 77 square centimeters.  See 
38 C.F.R. § 4.118, DC 7801-7802.  Because these requirements 
are not met, and the other applicable rating criteria do not 
provide a rating in excess of 10 percent, a higher rating is 
not warranted under the rating criteria for scars.  

A higher rating is also not available by rating the cyst for 
impairment of function.  The records indicate that the 
veteran does not have a voiding dysfunction or treatment for 
urinary tract infections.  See 38 C.F.R. § 4.115a, "voiding 
dysfunction" (higher rating requires the use of absorbent 
materials), "urinary tract infection" (higher rating 
requires recurrent symptomatic infection requiring 
drainage/frequent hospitalization and/or requiring continuous 
intensive management).  Additionally, although the veteran 
has reported occasional dysuria, he has not been diagnosed or 
treated for a genitourinary disorder.  Consequently, a rating 
in excess of 10 percent is not warranted. 


ORDER

A rating in excess of 10 percent for a lumbar spine 
disability is denied.  

A 10 percent rating, but no higher, for a chronic eye 
disability is granted, subject to regulations applicable to 
the payment of monetary benefits..

A rating in excess of 10 percent for right epididymal cyst is 
denied.  



______________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


